Citation Nr: 1703955	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PSTD) with major depressive disorder, claimed as chronic pain disorder, panic disorder with agoraphobia, adjustment disorder with mixed features, and severe anxiety. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to January 1979, from April 1983 to July 1983, and from September 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In consideration of the procedural nature of this case as well as the evidence and argument submitted in support of the appeal, the Board finds the issue is properly characterized as listed on the title page. First, the Veteran has consistently sought service connection for her psychiatric symptoms, however diagnosed. The current claim was separately adjudicated from the already-granted claim of entitlement to service connection for PTSD with major depressive disorder and was specifically developed as entitlement to service connection for chronic pain disorder, panic disorder with agoraphobia, adjustment disorder with mixed features, and severe anxiety; however, the claim has been expanded to include any additional psychiatric diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

Secondly, in October 2016, the Veteran's former representative, P.E.R., an attorney, attempted to withdraw the current claim. However, in August 2016, the Veteran appointed the Virginia Department of Veteran Services as her new representative. As this new appointment was within the 90-day period following certification of the current appeal to the Board, her request was granted. See 38 C.F.R. § 20.1304. Accordingly, the August 2016 appointment of Virginia Department of Veterans Services revoked the previous appointment of P.E.R. as the Veteran's representative. See 38 C.F.R. § 14.631(e)(1), (f)(1). Therefore, the October 2016 statement indicating a desire to withdraw the current appeal was invalid. 

The Veteran has perfected an appeal with respect to the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). However, the electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on this issue. Although the matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time. If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board for appellate review. 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the AOJ.  


REMAND

While the Veteran is already service-connected for PTSD with major depressive disorder, she is seeking service connection for additional psychiatric diagnoses, including chronic pain disorder, panic disorder with agoraphobia, adjustment disorder with mixed features, and an anxiety disorder. The medical evidence, however, is unclear if the Veteran demonstrates any additional psychiatric diagnoses, and if so, whether these diagnoses are separate and distinct from her service-connected PTSD with major depressive disorder, whether these diagnoses are caused or aggravated by her service-connected PTSD with major depressive disorder, or whether these diagnoses are etiologically related to her active service. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities (Rating Schedule) to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the updated Fifth Edition (DSM-5). However, the DSM-IV governs all applications for benefits certified to the Board prior to August 4, 2014. The RO certified the Veteran's appeal to the Board in June 2016; therefore, the claim is governed by the DSM-5. In this regard, while medical evidence using the DSM-IV criteria provided the additional psychiatric diagnoses claimed by the Veteran, the September 2016 VA examiner, using the DSM-5, did not diagnose any psychiatric diagnoses other than PTSD and major depressive disorder. Therefore, clarification is needed prior to adjudication of the current claim. 

In addition, the September 2016 VA examination report, as well as recent VA psychiatric treatment records, have been added to the claims file since the last adjudication of the claim by the AOJ in the May 2016 Supplemental Statement of the Case. This relevant VA-generated evidence has not been initially reviewed by the AOJ in the context of the current appeal. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after November 2016.

3. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the September 2016 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of any acquired psychiatric disability other than PTSD with major depressive disorder. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinions:

a. Using the DSM-5 diagnostic criteria, has the Veteran demonstrated, at any time during the current appeal period, any additional psychiatric diagnoses other than PTSD and major depressive disorder?

The VA examiner is advised that the Veteran has specifically sought service connection for a chronic pain disorder, a panic disorder with agoraphobia, an adjustment disorder with mixed features, and an anxiety disorder. 

In rendering the above opinion, the VA examiner should reconcile the opinion with any conflicting evidence of record, and should explain, if necessary, whether the transition from DSM-IV to DSM-5 resulted in the Veteran no longer satisfying the diagnostic criteria for additional psychiatric diagnoses not diagnosed during the September 2016 VA examination. 

b. For each additional diagnosis identified, the VA examiner should provide the following opinion: 

Is the additional diagnosis identified a separate and distinct disability from the already service-connected diagnoses of PTSD and major depressive disorder? 

c. If a separate and distinct disability is found, the VA examiner MUST identify which symptoms are attributable to the separate and distinct disability. If more than one psychiatric disability manifests in the same symptoms, the VA examiner MUST delineate the degree of symptoms attributable to each disability that presents with similar symptomatology. 

If the VA examiner is unable to separate out the Veteran's psychiatric symptomatology, the VA examiner MUST explain why he or she is unable to do so despite finding the presence of a separate and distinct disability. 

d. If a separate and distinct disability is found, the VA examiner MUST also provide the following additional opinions:

i. Is the separate and distinct disability caused by the service-connected PTSD with major depressive disorder?

ii. Is the separate and distinct disability aggravated by the service-connected PTSD with major depressive disorder?

If the opinion is that the separate and distinct disability identified was aggravated by the service-connected PTSD with major depressive disorder, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

iii. Is the separate and distinct disability etiologically related to any aspect of the Veteran's service?

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following: 

*Service medical records dated in November and December 2005 reflect a diagnosis, using the DSM-IV, of major depression. 

*January and February 2006 VA inpatient psychiatric records reflect diagnoses, using the DSM-IV, of PTSD, acute complicating major depressive disorder, and agoraphobia without panic disorder. See also February 2010 VA Social Work Treatment Record. 

*A May 2007 private psychiatric consultation report reflects diagnoses, using the DSM-IV, of major depressive disorder and cocaine abuse or dependence. 

*A June 2007 private inpatient discharge summary report reflects diagnoses, using the DSM-IV, of major depressive disorder, PTSD, and history of polysubstance abuse. 

*A June 2008 private psychiatric consultation report reflects diagnoses, using the DSM-IV, of major depressive disorder, PTSD, adjustment disorder with mixed anxiety and depressed mood, separation anxiety disorder, and pain disorder associated with both psychological factors and a general medical condition. 

*A December 2008 private psychiatric consultation report reflects diagnoses, using the DSM-IV, of major depressive disorder without psychoses, PTSD, and polysubstance (alcohol, cannabis, and hallucinogen) abuse in reported multiyear remission. 

*A September 2009 VA psychiatric consultation report reflects a diagnosis, using the DSM-IV, of PTSD. A second September 2009 VA psychiatric consultation report reflects diagnoses, using the DSM-IV, of anxiety disorder/PTSD and major depressive disorder. 

*Upon VA examination in November 2013, the VA examiner, using the DSM-IV, diagnosed major depressive disorder, PTSD, and agoraphobia with panic attacks. The VA examiner opined that it was not possible to differentiate which symptoms were attributable to each diagnosis. However, the VA examiner opined that the agoraphobia with panic attacks is less likely than not related to the Veteran's military service. 

*VA treatment records dated after the November 2013 VA examination only reflect diagnoses of PTSD and major depressive disorder. 

*Upon VA examination in September 2016, the VA examiner, using the DSM-5, diagnosed PTSD and major depressive disorder. The VA examiner opined that it was not possible to differentiate which symptoms were attributable to each diagnosis. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




